Title: To Alexander Hamilton from James McHenry, 16 November 1799
From: McHenry, James
To: Hamilton, Alexander


War Department 16th. November 1799
Sir
I received your letter of the 13th and one of the 14th. instant each inclosing a letter to Caleb Swan Esqr Paymaster left open for my perusal.
Immediately upon receiving the first mentioned I wrote to Mr Swan a letter of which the enclosed is a Copy.
It pains me exceedingly that either from the delay of the Officers in forwarding Muster and pay Rolls, a defective arrangement for forwarding the money after the necessary papers are received, imperfection in the system itself or in the instructions under which the Paymaster General acts, which is not with me to remedy, or from any other cause, that complaints should have originated and be so often reiterated relative to the pay of the Troops. I can only say that I am always ready to grant warrants to the Paymaster General upon his requisitions, and that it is my intention to make every Officer do his duty and when neglect or improper conduct is ascertained to take the most efficacious measures to prevent their repetition or as the case may be punish the party by having him dismissed [from] the service.
I have the honor to be   with great Respect   Your obed Servant

James McHenry
Major General Hamilton

